Citation Nr: 1043502	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a heart disorder to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension to include 
as secondary to service-connected PTSD.

3.  Entitlement to a disability evaluation in excess of 50 
percent for service-connected PTSD.

4.  Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 2005 and April 2009 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board observes that a lay statement from the Veteran's 
childhood friend, which discussed the Veteran's symptoms of his 
service-connected disabilities and how they affect his 
employability, was received by the Board in June 2010.  The 
Veteran did not provide a waiver of initial RO consideration.  In 
general, the Board would remand to have this evidence considered 
by the RO; however, in this case, the Board will not refer this 
evidence to the RO, because the benefit to which the evidence 
relates can be granted on appeal without such referral.  See 38 
C.F.R. 20.1304(c) (2010).  Accordingly, the Board will consider 
the new evidence in the first instance in conjunction with the 
issue on appeal.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and the medical 
evidence of record shows that the Veteran is currently diagnosed 
with atherosclerotic coronary artery disease, a form of ischemic 
heart disease; which is a disease associated with exposure to 
certain herbicide agents as enumerated under 38 C.F.R. § 
3.309(e).

2.  The evidence of record shows that the Veteran's service-
connected PTSD is manifested by deficiencies in most areas of 
social functioning and occupational functioning including sleep 
disturbance with nightmares of Vietnam, intrusive thoughts, 
avoidant behavior, severe anxiety, hypervigilence, irritability 
and depressed mood; the Veteran was assigned a GAF score that 
ranged from 41 to 50.

3.  As part of this appeal, the Board granted service connection 
for atherosclerotic coronary artery disease and an increased 
rating of service-connected PTSD to 70 percent disabling.  The 
Veteran is also currently service connected for tinnitus, rated 
as 10 percent disabling.

4.  The evidence of record shows that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Atherosclerotic coronary artery disease is presumed to have 
incurred during active military service due to herbicide 
exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  The schedular criteria for a 70 percent disability rating for 
service-connected PTSD have been met for the entire period of the 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 
4.126, 4.130, Diagnostic Code 9411 (2010).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claim of entitlement to service connection 
for atherosclerotic coronary artery disease and the issue of 
entitlement to a TDIU, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0% and 100% "based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(holding that VCAA notice need not be veteran specific, or refer 
to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that 
an April 2005 VCAA letter satisfied the duty to notify provisions 
and it was provided to the Veteran prior to the initial decision 
by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter 
notified the Veteran his claim for TDIU also is considered as a 
claim for an increased rating of service-connected PTSD.  The 
Veteran was informed that he may submit evidence showing that his 
service-connected PTSD has increased in severity.  The RO 
informed the Veteran of the types of medical or lay evidence that 
he may submit.  Specifically, the Veteran was informed that 
evidence that may show an increase in severity might be a 
statement from his doctor containing physical and clinical 
findings, results from laboratory tests or x-rays and the dates 
of examinations and tests.  He was also informed that he could 
provide lay statements from individuals who are able to describe 
from their own knowledge and personal observations in what manner 
his disability has become worse.  The Veteran was informed of his 
and VA's respective duties for obtaining evidence.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, VA examination reports dated in June 2006, 
March 2008 and March 2009 and lay statements from the Veteran's 
previous employer and a friend.

The June 2006, March 2008 and March 2009 VA examination reports 
reflect that the examiners conducted a review of the Veteran's 
claims file in addition to obtaining oral history and an 
evaluation of the Veteran with respect to his PTSD.  The 
examiners documented the claimed symptoms and the effect those 
symptoms have on his occupational functioning and daily 
activities.  Accordingly, the Board concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for Service Connection

The Veteran claims that his heart disorder is secondary to his 
service-connected PTSD.  The Board notes that the Veteran does 
not contend that his heart disorder had its onset in service or 
is otherwise directly related to his active service.  However, 
the evidence of record indicates that the Veteran's heart 
disorder may be directly related to active military service.  
Therefore, the theory of entitlement to service connection for a 
heart disorder on a direct basis will also be considered.  See 
Robinson v. Peake, 21 Vet.App.545, 552 (2008) ("[T]he Board is 
required to consider all issues raised either by the claimant or 
by the evidence of record." (citations omitted)) aff'd sub nom. 
Robinson v. Shinseki, 557 F.3d  1355 (Fed. Cir. 2009).

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic diseases 
that are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under section 3.310(a) of VA regulations, service connection may 
also be established on a secondary basis for a disability, which 
is proximately due to, or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In assessing the Veteran's service connection claim for a heart 
disorder, the Board must determine whether the Veteran has a 
current diagnosis of the claimed disability.  A VA examination 
report dated in March 2009 reveals a current diagnosis of 
atherosclerotic coronary artery disease.  Thus, the Board finds 
that the Veteran has a current diagnosis of the claimed disorder.  

As the evidence of record indicates that the Veteran served in 
the Republic of Vietnam, the Board will consider whether the 
Veteran's atherosclerotic coronary artery disease may be granted 
under the presumption of service connection due to exposure to 
herbicides during military service.  In order to establish 
presumptive service connection for a disease associated with 
exposure to certain herbicide agents the evidence must show the 
following: (1) that the Veteran served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975; (2) that he currently suffers from a disease associated 
with exposure to certain herbicide agents enumerated under § 
3.309(e); and (3) that the current disease process manifested to 
a degree of 10 percent or more within the specific time period 
prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

VA regulation 38 C.F.R. § 3.309(e) provides that presumptive 
service connection may be granted for certain diseases for those 
Veterans who are presumed to have been exposed to herbicides 
based on their service in Vietnam.  This regulation was recently 
changed to include ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 
53202-216 (Aug. 31, 2010).

The Board observes that the Veteran's service personnel records 
reveal that the Veteran served in the Republic of Vietnam between 
August 1968 and August 1969.  Thus, the Board finds that there is 
sufficient evidence of service in the Republic of Vietnam during 
the applicable presumptive period and therefore exposure to an 
herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  In addition, the Veteran's current diagnosis 
of atherosclerotic coronary artery disease is among the 
statutorily enumerated diseases for which presumptive service 
connection is available for Veterans exposed to herbicide agents 
during active service.  

With respect to whether the Veteran's atherosclerotic coronary 
disease manifested to a degree of 10 percent or more at any time 
after service, the Board observes that the Veteran's current 
heart disorder should be rated under Diagnostic Code 7005 as 
analogous to coronary artery disease.  Under Diagnostic Code 
7005, a 10 percent disability rating is warranted for workload 
greater of greater than 7 METs, but greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope or continuous 
medication is required.  The evidence of record has not been 
developed to fully evaluate the current severity of the Veteran's 
atherosclerotic coronary artery disease and there is little 
evidence of such.  The VA examination dated in March 2009 reveals 
that a stress test conducted in August 2008 shows that the 
Veteran achieved greater than 13 METs.  There is no other 
evidence of record that evaluates the Veteran's METs.  However, a 
January 2009 VA treatment record reveals that the Veteran is 
being treated with continuous medication for his heart disorder.  
Thus, the evidence of record shows that the Veteran's 
atherosclerotic coronary disease has manifested to a degree of 10 
percent or more under Diagnostic Code 7005. 

In conclusion, the Board finds that the evidence of record shows 
that the Veteran's atherosclerotic coronary artery disease meets 
the requirements for presumption of service connection due to 
herbicide exposure.  Accordingly, entitlement to service 
connection for atherosclerotic coronary artery disease is 
warranted.  

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126 (2010).  

The Veteran's service-connected PTSD is presently assigned a 50 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
PTSD is rated pursuant to the General Rating Formula for Mental 
Disorders.  Id.  Under the General Rating Formula for Mental 
Disorders, a 70 percent rating is prescribed for occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  The use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the Veteran's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  In determining whether the Veteran meets the 
criteria for a 70 percent rating, the Board must consider whether 
the Veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, or mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social and occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  A 
GAF score ranging between 31 and 40 reflects some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as, work, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family and is 
unable to work).  A score ranging between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, occasional panic attacks) or serious impairment in 
social, occupation or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score between 51 and 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  

The medical evidence of record consists of VA examination reports 
dated in June 2006, March 2008 and March 2009 and a letter from 
the Veteran's employer dated in May 2005.  Furthermore, the 
Veteran provided additional information about his PTSD symptoms 
in written statements and a lay statement from a childhood 
friend. The Board finds that this evidence, the most pertinent of 
which is summarized below, shows that the Veteran's condition as 
a whole more closely approximates the criteria for a rating of 70 
percent rather than the currently assigned 50 percent disability 
rating.  

The evidence of record shows the Veteran's PTSD has a moderate to 
severe affect on his ability to function appropriately and 
effectively.  During the March 2009 VA examination, the Veteran 
reported sleep disturbance that he treats with alcohol and Xanax.  
He estimates that he gets about four hours of sleep at the most 
each night, awakening up to two hours before returning to sleep.  
The Veteran experiences combat related dreams with the frequency 
of these dreams dependant on exposure to reminders of his 
military experience during the day.  Although the Veteran self 
medicates with alcohol to induce sleep, he notes that if he 
drinks excessively he experiences an increased likelihood of 
nightmares.  The Veteran cries several times a day in part due to 
survivor guilt related to combat experiences.  The Veteran 
reported distress and combat related memories, cued by National 
Guard jets.  He lives close to an airport where there is a 
National Guard hanger.  In addition, during the March 2008 VA 
examination the Veteran reported thinking about his combat 
experiences "all of the time."  Any minor violence or 
circumstances that could lead to violence or portrayal of 
violence on television can trigger memories, thoughts and images 
of combat experiences.  He has physiological reactivity to such 
cues.  Furthermore, the VA examinations revealed that some of his 
responses were poorly organized and scattered.  

The medical evidence of record indicates that the Veteran has 
impaired impulse control, difficulty adapting to stressful 
circumstances and depression.   During the March 2008 VA 
examination, the Veteran denied irritability, however, he noted 
that prior to leaving for the examination, his girlfriend 
suggested he seek anger management assistance.  The Veteran 
indicated that he is capable of meanness to others, currently 
expressed verbally, but included domestic abuse in past 
relationships.  The examiner in March 2008 noted that the Veteran 
demonstrates hypervigilence whenever he enters any setting away 
from home.  The Veteran also described exaggerated startle 
response.  He also revealed that he experiences significant 
anxiety.  He tries to avoid situations which make him anxious.  
The Veteran also described a number of moderately compulsive 
mannerisms or routines, including a routine pattern of moving 
from room to room in his home and dressing himself in the same 
rigid sequence of movements each time he dresses.  The March 2009 
examination reveals that the Veteran has some fatalistic 
ideations and his typical mood is marked lability with periods of 
anger.  He also described a foreshortened future stating that he 
was uncertain about how much longer he might live despite at the 
time of the March 2008 examination he was in apparent good 
health.  Regarding suicidal ideation, the March 2009 examination 
reveals that he noted that "it's an option" but he denied any 
current plan or intent.  However, he reported past suicide 
attempts in the 1990s.  The Veteran indicated a vague distrust of 
others.  Furthermore, he notes that he only rides his motorcycle 
occasionally now, because he is afraid that police officers will 
harass him.  During the March 2008 VA examination, the Veteran 
reported that he prefers not to drive because he is anxious and 
feels at risk due to distrust of the driving behavior and 
intentions of other drivers.  

The competent medical evidence shows that the Veteran exhibits 
some inability to establish and maintain effective relationships.  
In this regard, the Veteran has been married three times, all 
ending in divorce.  The March 2009 VA examination noted that the 
Veteran had been living with a girlfriend, but she moved out two 
months prior to the examination.  He indicated that she was fed 
up with him and revealed that he has a history of making 
girlfriends worry because of his disturbed sleep and his 
"ranting and raving."  The Veteran has a teenage daughter from 
a previous marriage with whom he has no contact.  He expressed 
sine guilt regarding this.  He denied a history of domestic 
violence.  The Veteran reported that due to his anxiety he 
prefers to avoid most contact with others and stays in his home 
in order to do so. The examiner in March 2008 indicated that the 
exception to the Veteran's pattern of isolation is that he was a 
fairly accomplished handball player and that he has a circle of 
friends who plays handball. The Veteran described being free from 
anxiety due to the exertion and concentration required when he is 
playing handball.  However, he has a fairly rigid or compulsive 
outline which he follows prior to initiating a game.  During the 
March 2009 VA examination, the Veteran revealed that he no longer 
plays handball.  The evidence shows that the Veteran has a 
general detachment from others and he does not go out of his way 
to connect.  He has two friends, one of whim he sees irregularly 
and the other he sees approximately once a week.  

Furthermore, the Board notes that the Veteran has been unemployed 
since 2005.  The examiner in March 2008 noted that the Veteran's 
last employer wrote a letter stating that the Veteran's anxiety 
and posttraumatic stress disorder had a significant negative 
impact in his ability to function vocationally.  The examiner 
determined that the Veteran's PTSD symptoms result in deficiency 
in work, close relationships and mood.  During the June 2006 VA 
examination, the Veteran noted that he had been very reactive to 
workplace stress in recent years.  The examiner determined that 
the Veteran seemed to express a process of gradually building 
over the years a high level of social discomfort and difficulty 
approaching people, likely due to a sense of guilt and low self 
esteem.  The Veteran reported that he became very fearful of 
making his sales calls as a sales employee with a recycling 
company and it eventually got to the point where he could not 
make the calls any more.  

The Veteran's GAF score ranged between 41 and 50 throughout the 
entire claims period.  This range in GAF score reveals serious 
symptoms with a serious impairment in social and occupational 
activities.  Thus, the Veteran's GAF score is consistent with the 
Veteran's overall disability picture including symptoms reported 
at the VA examinations and discussed in the lay evidence 
indicating that the Veteran's disability picture more closely 
approximates a 70 percent rating.

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The evidence of record 
is negative for evidence of characteristics such as gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; disorientation to time or place; or memory loss for names 
of close relatives, own occupation, or own name.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Specifically, the VA examinations 
evaluating the Veteran's PTSD symptoms noted that the Veteran's 
speech was logical and related to the questions being asked with 
no indication of hallucinations, delusions or a thought disorder.  
He did demonstrate some difficulty in organizing his thought with 
a tendency to lose his train of thought; however this is not 
evidence of gross impairment in thought process or communication.  
The VA examinations also reveal that the Veteran did not have any 
current intent to hurt himself or others.  The PTSD evaluations 
also revealed that the Veteran was oriented to time, place and 
person with adequate memory and concentration.  Although the 
evidence indicates the Veteran's PTSD contributed to his 
unemployment and caused severe impairment in social functioning, 
in reviewing the entire evidence of record, his symptoms do not 
more closely approximate total occupational and social impairment 
due to PTSD.  Thus, the criteria for a 100 percent rating have 
not been met.

The Board has considered whether staged ratings are appropriate.  
The competent medical evidence of record shows that the Veteran's 
PTSD symptoms have not fluctuated materially during the course of 
this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
service-connected PTSD is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD with 
the established criteria found in the rating schedule for a 
mental disorder shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
Board notes that the record indicates the Veteran is unemployed 
in part due to his increased anxiety as a symptom of his PTSD; 
however, this is contemplated in the assignment of the 70 percent 
disability rating.  In this case the Board finds that the 
evidence of record shows that the Veteran's PTSD symptoms have 
not caused marked interference with employment that has not 
already been considered in the Veteran's current disability 
rating.  Furthermore, the medical record does not show that the 
Veteran's PTSD has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the regular 
schedular standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

III.  Merits of the Claim for TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that she has one service-connected 
disability rated at 60 percent or higher; or two or more service-
connected disabilities, with one disability rated at 40 percent 
or higher and the combined rating is 70 percent or higher.  38 
C.F.R. § 4.16(a) (2010).  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or disabilities 
are met and in the judgment of the rating agency such service-
connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for PTSD, 
rated as 70 percent disabling and tinnitus, rated as 10 percent 
disabling.  As part of this appeal, the Board granted service 
connection for atherosclerotic coronary artery disease.  The RO 
has not had the opportunity to assign a disability rating and 
effective date for such disorder.   As the Veteran's PTSD is 
rated as 70 percent disabling, the schedular criteria for 
consideration of a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are met.  Nonetheless, the Board must also determine 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of her service-connected 
disabilities.    

Based on the evidence of record, the Board finds that the Veteran 
is unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.  In order to establish 
an inability to maintain a substantially gainful occupation, as 
required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a 
veteran is not required to submit proof that he is 100 percent 
unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 
(2001).  Instead, the regulations contemplate more flexibility in 
the employability determination.  Id.  

The evidence shows that the Veteran's service-connected 
disabilities make employment in any type of position extremely 
difficult.  The Board notes that a March 2008 VA examination of 
the Veteran's heart reveals that the Veteran was unaware of any 
symptoms since being hospitalized for a myocardial infarction in 
May 2008.  However, the Veteran noted that prior to the 
myocardial infarction he was able to pretty much do anything, but 
now he his afraid of doing anything.  For instance, he noted that 
he used to play handball and now he is afraid "he will die on 
the court."  He mainly stays close to home and reads.  The 
examiner determined that the Veteran is able to walk more than a 
mile and to walk up and down one to two flights without 
difficulty.  Therefore, it appears that the myocardial infarction 
due to his atherosclerotic coronary artery disease has had some 
negative effect on the Veteran's ability to perform physical 
activities to include physical occupations based on fear of 
harming his heart.  Regarding the Veteran's service-connected 
PTSD, the Board observes that the Veteran's former employer sent 
a letter asserting that the Veteran's has become unable to 
perform his duties as a sales associate due to his increased 
anxiety, fear of failure and dereliction of duties.  His former 
employer noted that the Veteran's constant reference to his 
former duties serving in the military and his deployment during 
the Vietnam War seems to have scarred him into a downward spiral 
to the point where the employer deemed him to be unemployable.  
Furthermore, his employer filled out an employment information 
form noting that the Veteran was terminated in September 2004, 
because he was disabled due to a stress disorder.  The June 2006 
VA examiner noted that the Veteran became very fearful of making 
sales calls for his previous employer and it eventually got to 
the point where he could not make the calls anymore.  The 
examiner noted that the Veteran was generally reporting himself 
to be avoidant of anything having to do with anger or 
confrontation.  The examiner revealed that he asked the Veteran 
if he could go to a job with a set routine and the Veteran 
responded that he would have difficulty leaving his house to go 
to that type of job.  The examiner noted that the Veteran appears 
to be able to leave the house for nonthreatening events, such as 
going to handball events at the YMCA.  The examiner determined 
that the Veteran has a permanent and significant industrial 
impairment due to his PTSD.     

Based on the foregoing, the overall evidence of record suggests 
the Veteran would have difficulty with any occupation due to his 
severe PTSD.  Therefore, the Board concludes the Veteran is 
unable to secure or follow a substantially gainful occupation due 
to his service-connected disabilities.  Resolving any reasonable 
doubt in favor of the Veteran, the Board finds that entitlement 
to a TDIU is warranted.     


ORDER

1. Entitlement to service connection for atherosclerotic coronary 
artery disease is granted. 

2.  Entitlement to a disability rating of 70 percent for service-
connected PTSD for the entire appeal period is granted.

3.  Entitlement to a TDIU is granted.


REMAND

Unfortunately, after a review of the record, the Board concludes 
that further development is necessary prior to adjudicating the 
remaining issues on appeal.  

The Veteran was provided with a VA examination dated in March 
2009 to evaluate the Veteran's service connection claim for 
hypertension due to service-connected PTSD.  The examiner 
determined that the Veteran's hypertension is less likely than 
not secondary to service-connected PTSD.  The examiner supported 
his rationale by noting that the Veteran had essential 
hypertension, not secondary hypertension and that PTSD is not a 
known causal factor for secondary hypertension.  He did not 
indicate whether PTSD is a causal factor for essential 
hypertension.  In addition, the examiner listed the risk factors 
for essential hypertension, which included stress.  The Board 
notes that PTSD symptoms may include stress and the examiner did 
not address this risk factor in explaining his negative opinion.  
Furthermore, the rationale did not include an explanation 
regarding the issue of whether the Veteran's PTSD aggravated the 
Veteran's hypertension.  Based on the foregoing, the Board finds 
that the examiner did not provide a clear or complete rationale 
for his opinion.  Thus, the Veteran should be provided with 
another VA opinion.    

Accordingly, the case is REMANDED for the following action:

1.	Send the claims folder to the VA examiner 
who conducted the VA examination of the 
Veteran's hypertension in March 2009 for a 
clarification of his opinion and 
rationale.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner is 
requested to review all other pertinent 
records associated with the claims file 
and offer an opinion to whether the 
Veteran's hypertension is at least as 
likely as not (i.e., a 50 percent or 
greater probability) caused by or 
aggravated by the Veteran's service-
connected PTSD.  

The examiner should provide a complete 
rationale for all conclusions reached and 
the foundation for all conclusions should 
be clearly set forth.  The Board notes 
that the VA examiner previously listed 
risk factors for hypertension, which 
included stress; however the examiner did 
not explain what risk factors the Veteran 
had for hypertension to include stress and 
how that risk factor may affect his 
opinion.  The examiner is asked to discuss 
the risk factors he listed, including 
stress, in explaining his opinion.

2.	If the examiner who conducted the March 
2009 VA examination is unavailable, 
schedule the Veteran for a VA examination 
to determine the etiology of the Veteran's 
hypertension.  The claims file, including 
a copy of this remand, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
whether the Veteran's hypertension is at 
least as likely as not (i.e., a 50 percent 
or greater probability) caused by or 
aggravated by the Veteran's service-
connected PTSD.  The examiner should 
provide a complete rationale for all 
conclusions reached and the foundation for 
all conclusions should be clearly set 
forth.  

3.	Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to service connection for 
hypertension based on a review of the 
entire evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


